                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                   BROOKLYN DIVISION

                                CASE NO.: 21-MJ-110-CLP-1



UNITED STATES OF AMERICA,

               Plaintiff,

vs.

PUSHPESH KUMAR BAID,

            Defendant.
_________________________________/

                      MOTION TO ADMIT COUNSEL PRO HAC VICE

       In accordance with Rule 1.3(c) of the Local Rules of the United States District Courts for

the Southern and Eastern Districts of New York, I, Fernando L. Tamayo, of the law firm of Coffey

Burlington, P.L., ftamayo@coffeyburlington.com, 2601 South Bayshore Drive, Penthouse One,

Miami, Florida 33133, Telephone number: 305-858-2900, respectfully move the Court for the

admission pro hac vice, as Counsel for the Defendant, Pushpesh Kumar Baid, and in support

thereof states at follows:

       1.      Fernando L. Tamayo is a member in good standing of The Florida Bar and the

United States District Court for the Southern District of Florida (Florida Bar No.: 28530). See

Fernando L. Tamayo’s Certificate of Good Standing provided by The Florida Bar, Affidavit in

Support of Motion to Admit Counsel Pro Hac Vice, and Affidavit of Attorney Christine Laurent,

member of the New York Bar attached hereto as Composite Exhibit “A.”

       2.      In accordance with the local rules of this Court, Fernando L. Tamayo has made

payment of the Court’s $150.00 admission fee.
       3.      Fernando L. Tamayo, hereby requests the Court to provide Notice of Electronic

Filings to him at the following email addresses:

               ftamayo@coffeyburlington.com
               lmaltz@coffeyburlington.com
               service@coffeyburlington.com

       4.      A proposed Order granting the Motion is attached hereto.

       WHEREFORE, Fernando L. Tamayo moves this Court to enter an Order permitting him

to appear before this Court on behalf of for all purposes relating to the proceedings in the above-

styled matter and directing the Clerk to provide notice of electronic filings to Fernando L. Tamayo.

Dated: March 1, 2021.

                                              Respectfully submitted,

                                              COFFEY BURLINGTON, P.L.
                                              Counsel for Pushpesh Kumar Baid
                                              2601 South Bayshore Drive, Penthouse
                                              Miami, Florida 33133
                                              Tel: 305-858-2900

                                              By: _/s/ Fernando L. Tamayo_________
                                              Fernando L. Tamayo, Fla. Bar No. 28530
                                              ftamayo@coffeyburlington.com
                                              lmaltz@coffeyburlington.com
                                              service@coffeyburlington.com




                                                   2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by Notice

of Electronic Filing generated by CM/ECF, on March 1, 2021, on all counsel or parties of record

on the Service List below.

                                        SERVICE LIST

 Seth D. DuCharme
 David Gopstein
 Counsel for United States of America
 United States Attorney’s Office
 Eastern District of New York
 271 Cadman Plaza East
 Brooklyn, New York 11201
 Tel: 718-254-7000
 David.gopstein@usdoj.gov


                                           By: _/s/ Fernando L. Tamayo_________
                                           Fernando L. Tamayo




                                               3
